This is an action in eminent domain brought by the City and County of Honolulu to condemn certain property of the defendant, the same being part of a larger tract belonging to her. That sought to be condemned is designated as parcel ten by the petition as well as by resolution number 132, passed by the board of supervisors, authorizing its condemnation in addition to nine other parcels of land, parcel ten being described as a forty-foot strip of land approximately three hundred and thirty feet long which practically bisects the defendant's larger tract of land so as to connect a public road, i.e., East Manoa Road, with the other nine parcels of land already appropriated or in the process of being appropriated. Attached to the petition is a map which delineates the connection of parcel ten with the public road in the same manner as existing roads are connected therewith. The specific public use and purpose for condemning parcel ten as alleged in the petition are "for park and playground purposes" and the general public use and purpose for which all ten parcels of land are authorized to be condemned as expressed by the resolution are "the providing of a park and playground area in Manoa Valley." After service of summons, the City and County of Honolulu paid the sum of $2,064 to the clerk of the circuit court as the amount estimated to be just compensation or damages for the taking of defendant's property. It thereupon made a motion for possession pending the action and that motion was granted by the circuit court. Issue was joined and the cause of condemnation was tried jury waived. But the issue of damages to the remainder of defendant's property by reason of the severance of the property sought to be condemned was tried on the theory that the condemned property would be used as a public road within the street system of the municipality to the same extent as a public *Page 601 
street in a subdivision (see R.L.H. 1945, § 6641) rather than within the averred "park and playground purposes." Accordingly, the trial court found by oral decision that the public use and purpose involved are those of "a public road" and that the benefits of frontage on a public road accruing to the remainder of the defendant's property not condemned exceed the value of the property sought to be condemned, those benefits being ones of a subdivision of her property as a whole without the cost of construction of a public street to divide such property. Pursuant thereto, it found that the defendant is entitled to no compensation or damages for the taking of parcel ten as the property sought to be condemned. Thereupon the City and County of Honolulu withdrew the amount estimated by it to be just compensation or damages for its taking of defendant's property and continued to remain in possession. Subsequently, final judgment was entered declaring the public use for the condemned property to be "a public road" and awarding no compensation or damages for its taking. In accordance therewith a final order of condemnation was entered condemning defendant's property "for the public use of the City and County of Honolulu, to-wit, for the construction of a public road in Manoa within the District of Honolulu."
The defendant relies on three assignments of error, but for the purposes of this opinion none of them needs be set forth or considered. A more fundamental error lying at the base of the entire proceedings to determine just compensation appears on the record as a manifest error requiring reversal of the judgment. That error was neither raised below nor assigned on appeal. It is the error of a material and fatal variance between the petition and not only the proof but the judgment as well. It pertains to the unmistakable discrepancy between the material *Page 602 
averment of "park and playground purposes" by the petition in accordance with the resolution and the proof and judgment relative to "a public road" for a public use and purpose compatible to those of a public street as a part of a subdivision within the municipal system of roads. Any effective correction of that error would destroy the very foundation of both the litigation of the issue of damages and the judgment itself. Nor is the variance capable of being cured by an amendment of the petition to conform it to the proof and judgment where as here the authority to condemn is limited to the purposes averred by the petition, the error thereof being one raisable for the first time on appeal within the exception to the general rule that an objection on the ground of variance ordinarily must be properly raised in the trial court, so that the objection may be obviated by amendment. (For collection of authorities see 4 C.J.S. § 282, p. 548, et seq.) But neither party raises that error on appeal and in my opinion the proper basis upon which to reverse the judgment and remand the cause is for this court sua sponte to exercise its statutory power to correct such error where as here it patently appears on the record as a manifest error injuriously affecting substantial rights of the defendant within the meaning of section 9564 of Revised Laws of Hawaii 1945. (See Territory
v. Chong, 36 Haw. 537; Wayne v. New York Life Ins. Co., 132 F. [2d] 28; In re Florsheim, 24 F. Supp. 991; Taylor v.Catalon, 140 Tex. 38, 166 S.W. [2d] 102.)
For the further guidance of the court below, a few observations in my opinion are in order. The evidence of "a public road" to mean a public road, street or highway within a subdivision as a part of the municipal system of roads placed an entirely different set of benefits or damages accruing to the remainder of the defendant's property *Page 603 
than would that of a park road as the most comparable purpose within the averred "park and playground purposes" to a public road as indicated on the map attached to the petition as well as indicated by the size and location of the property sought to be condemned in connecting with an existing public road and with the other nine parcels of land. This is true because a park road (unlike a public road, street or highway under the department of public works [R.L.H. 1945, § 6630]) is a road constructed and maintained by the park board for park and recreation purposes and the nature of its construction and improvements is determined by that board. (R.L.H. 1945, § 6768, am. S.L. 1945, Act 237, am. S.L. 1947, Act 120.) By reason thereof any lateral ingress or egress to private property from a park road would be purely permissive within the power of the park board to deny by erecting fences, walls or other structures or by planting hedges, shrubs or trees to prevent such ingress and egress and to preclude such property from having any accessible road frontage. Its dominant purpose in this case is to serve the public entering and leaving from a public street to which it connects as an access to the park and playground area of which it is an integral part, parcel ten used as a park road contributing to the full enjoyment of the other nine parcels for park and playground purposes and not having the legal status of a "public street" to open up laterally otherwise inaccessible land for residential purposes as such a street would do in a subdivision. (R.L.H. 1945, § 6641.) A park road leading into the main park area thus differs from a public road, street or highway ending at the same area and constitutes no part of the municipal system of public roads, streets or highways. Neither is it subject to the requirements thereof under chapter 120 of Revised Laws of Hawaii 1945 as *Page 604 
amended, nor subject to condemnation for the public use of a public road, street or highway. (See Rayor v. City ofCheyenne, 63 Wyoming 72, 178 P. [2d] 115; 63 A.L.R. Anno. 484, 486.) In correlation of these differences, the proof of "a public road" as the use to and purpose for which the property is to be put left the material averment of "park and playground purposes" unproved, the allegation thereof being a requisite of statute (R.L.H. 1945, § 310), which must be proved in order to warrant condemnation. Predicated solely upon that proof, the judgment in declaring the public use and purpose to be "a public road" is to that extent beyond both the scope of the pleadings and the jurisdiction of the trial court. In short, neither the proof nor judgment is warranted by the allegations of the petition for condemnation. This constitutes reversible error which, although not raised below or assigned on appeal, manifests itself on the record as one cognizable by this court under its statutory power to correct in the interests of expeditious justice.
I concur in the reversal of the judgment and remand of the cause as made by the majority. But I believe that the lower court should be specifically instructed to order the City and County of Honolulu to repay forthwith to the clerk of the circuit court the amount estimated to be just compensation or damages. *Page 605